The opinion of the court was delivered by
Dixon, J.
This certiorari was allowed to bring up the general provisions relating to the licensing of peddlers, contained' in “An ordinance regulating licenses,” passed July 11th, 1899,. by the board of aldermen of Jersey City.
We think it was improvidently allowed.
The prosecutor is a foreign corporation, and so has not that interest in the concerns of the city which might entitle-a resident to question the legality of municipal action. Nor has any proceeding been instituted against the prosecutor because of or based upon such ordinance. Consequently, in accordance with the latest decision of this court on the subject (Hamblet v. Asbury Park, 32 Vroom 502), the writ must' be dismissed.
This action does not preclude the prosecutor from testing' the validity of the provision complained of, that requiring a fee of $25 from non-residents, when a fee of only $10 is required from residents, for a peddler’s license. If the prosecutor first secures, in accordance with the ordinance, a resolution directing the issuance to it of the license desired,. *124:and then, pays $10 into the treasury of the city, and demands of the city clerk that he issue the license ordered, and that ■officer refuses to do so, an application for mandamus will raise the legal question now presented.
If the- municipal authorities decline to direct the issuance ■of a license to the prosecutor, as in the exercise of their legal discretion they may, then evidently the prosecutor has no •concern whatever with the amount of the fee.